Citation Nr: 1126470	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral knee injury.

3.  Entitlement to service connection for right leg injury.

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 1972 and from December 1973 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had requested a Board hearing in September 2009, but in November 2009, he withdrew that request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed service connection for PTSD.  There are other psychiatric diagnoses of record.  The diagnoses shown include PTSD in remission; bipolar disorder; depressive disorder, and anxiety disorder.  The Veteran asserts that he has PTSD due to service events including being beat up in service and participating in boot camp.  Service personnel records includes several unsatisfactory evaluations.  Although the Veteran's claim of service connection for a psychiatric disability has been described as one for PTSD, it appears that he may be seeking service connection for these other psychiatric disorders as well.  Accordingly, the Board believes that the Veteran's psychiatric disability claim would be more accurately described as one for service connection for a psychiatric disorder to include PTSD.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA psychiatric examination must be conducted for the psychiatric disorder claim, as there is medical evidence of current psychiatric disability, there were events in service, and there is an indication that the current psychiatric disability may be related to events in service.  38 C.F.R. § 3.159 (2010). 

With regard to the PTSD due to a beating aspect of the psychiatric claim, this contention raises the personal assault provisions of 38 C.F.R. § 3.304.  As such, proper notice as required by such regulation as well as an opinion as to any evidence of behavior changes which might suggest an assault are necessary. 

The Veteran indicated in January 2008 that exercises he performed in service made it feel like his back and legs were broken.  The evidence shows that he now has back, bilateral knee, and right leg disabilities, and there has been recent treatment for them.  Although back, bilateral knee, and right leg disabilities have been attributed to post-service problems in private and VA medical records, VA examinations should be conducted pursuant to 38 C.F.R. § 3.159, as there is medical evidence of current disability, there is competent lay evidence of inservice symptomatology, and there is an indication that the current back, knee, and leg disabilities may be related to these events in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with the personal assault provisions of 38 C.F.R. § 3.304(f)(4).

2.  The RO should then schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current psychiatric pathology.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

The examiner should undertake a review of service records and offer an opinion as to whether there is evidence of behavior changes which suggest that the claimed assault occurred.  If so, the examiner should clearly report whether the Veteran suffers from PTSD related to the assault. 

As to any other psychiatric disorders which are diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that such psychiatric disorder(s) were first manifested during active service or are otherwise related to service. 

The examiner should provide a rationale for all opinions offered.

3.  The RO should also schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current back, bilateral knee, and right leg pathology present.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current back, bilateral knee, or right leg disorder was first manifested during active service or is otherwise related to service.  The examiner should provide a rationale for the opinion.

4.  Thereafter, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


